United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2506
                                    ___________

Frank Watts, II,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
U.S. Postal Service; Pulaski County      * District Court for the
Regional Detention Facility, Postal      * Eastern District of Arkansas
Service,                                 *
                                         *      [UNPUBLISHED]
             Appellees.                  *
                                    ___________

                          Submitted:    August 31, 1998

                                Filed: September 18, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Frank Watts II appeals from the final judgment entered in the District Court for
the Eastern District of Arkansas dismissing his 42 U.S.C. § 1983 action without
prejudice. Watts had filed his action from the Arkansas prison facility where he was
confined (the Varner Unit), complaining of prior occurrences in a county detention
facility. The district court believed that Watts had not provided his correct address,
because court correspondences sent to him at the county facility were returned as
undelivered. After the district court ordered Watts to submit a correct address or face
dismissal, he timely responded that his address had not changed from the Varner Unit
address he had listed on his complaint. Apparently unaware of Watts&s response, the
district court dismissed the complaint without prejudice.

      Upon review of the record, we note it appears that there was a
miscommunication about Watts&s correct address and that, in fact, he had not changed
his address or failed to respond to the district court&s order.

      Accordingly, we vacate the judgment and remand to the district court for further
proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-